Citation Nr: 1624768	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-25 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.  She served in Vietnam from June 1968 to August 1968.  The Veteran died in October 2009, and the appellant is her surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In his substantive appeal, the appellant requested a hearing before the Board in Washington, D.C.  However, in July 2012, the appellant cancelled this hearing request, in writing.  Accordingly, the Board will proceed to a decision on this appeal without such a hearing.  See 38 C.F.R. § 20.704(e).

The Board also notes that, in addition to the paper claims file, there are files in Virtual VA and the Veterans Benefits Management System (VBMS).  VBMS contains an informal hearing presentation submitted by the appellant's representative in May 2016.  The remainder of the documents in those files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in this case for further development.  Specifically, the Board notes that the appellant requested that VA obtain medical records from Dr. R.B., Ohio State University, and the Columbus Ohio VA medical center, in connection with his claim.  See August 2010 Report of General Information on Virtual VA.  As such, these records should be obtained and associated with the claims file.

Additionally, although malabsorption and malnutrition are not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  The evidence of record does not include a medical opinion based upon a complete review of the claims file adequately addressing whether such disorders are causally or etiologically related to the Veteran's service.  In that regard, the Board notes that the Veteran's December 1982 Agent Orange examination noted that the Veteran experienced weight loss in connection with in-service cholecystitis in December 1968.  The examination report indicated that the Veteran then experienced transient episodes of weight loss thereafter; this symptom was later noted to be related to her malabsorption.  As such, the Board finds that a VA examination addressing the nature and etiology of the Veteran's malabsorption and malnutrition is necessary in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for the Veteran's malabsorption disorder, to include Dr. R.B. and Ohio State University.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file, to include any records from the Columbus, Ohio VA medical center.

2.  After the above development has been completed, the AOJ should request a VA medical opinion to determine the etiology of the cause of the Veteran's death.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and post-service medical records. 

It should be noted that the Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during her military service.  

The examiner should opine as to whether it is at least as likely as not that the Veteran's malabsorption and malnutrition was related to her military service, including any symptomatology therein or her herbicide exposure (regardless of the fact that malabsorption and malnutrition is not presumed to be associated with herbicide exposure).  

The examiner should specifically address the Veteran's periodic episodes of weight loss, which began in service and thereafter, as noted in the December 1982 Agent Orange examination.

The examiner should also address whether it is at least as likely as not that the service-connected cholecystectomy caused or contributed to cause death (i.e., did it contribute substantially or materially; did it combine to cause death; did it aid or lend assistance to the production of death). 

An explanation for all opinions expressed must be provided.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




